FILED
                             NOT FOR PUBLICATION                            NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAURIE ELLEN FLANAGAN,                           Nos. 08-17368
                                                      08-17694
               Plaintiff - Appellant,            D.C. No. 2:07-cv-00333-LKK-
                                                 GGH
  v.

BENICIA UNIFIED SCHOOL                           MEMORANDUM *
DISTRICT, a local government agency;
SHALEE CUNNINGHAM,

               Defendants - Appellees.



                   Appeals from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       In Appeal No. 08-17368, Laurie Ellen Flanagan appeals pro se from the

district court’s judgment dismissing her action as a sanction for failing to comply

with her discovery obligations, and from the order denying her motion for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these appeals are suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
reconsideration. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion both the dismissal of an action under the district court’s

inherent powers and the denial of a motion for reconsideration. Anheuser-Busch,

Inc. v. Natural Beverage Distribs., 69 F.3d 337, 348 (9th Cir. 1995); Sch. Dist. No.

1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993).

We affirm.

      The district court did not abuse its discretion by dismissing Flanagan’s

action for failing to comply with her discovery obligations, where the court

previously imposed monetary sanctions on Flanagan’s attorney for failing to

provide timely and proper initial disclosures, Flanagan never provided complete

initial disclosures, Flanagan refused for many months to respond substantively to

legitimate discovery requests, and the court found that defendants were prejudiced.

See Anheuser-Busch, Inc., 69 F.3d at 348 (listing factors to be considered before

imposing the sanction of dismissal).

      The district court also did not abuse its discretion by denying Flanagan’s

motion for reconsideration under Federal Rule of Civil Procedure 59(e) because

Flanagan did not present newly discovered evidence, demonstrate clear error or

manifest injustice, or show an intervening change in the controlling law. See Sch.

Dist. No. 1J, Multnomah County, Or., 5 F.3d at 1263.


                                           2                                     08-17368
      We lack jurisdiction to review Flanagan’s challenge to the district court’s

order imposing monetary sanctions against her former attorney. See Cabrera v.

City of Huntington Park, 159 F.3d 374, 382 (9th Cir. 1998) (party lacks standing to

appeal an order imposing sanctions against his or her attorney).

      Flanagan’s remaining contentions are not persuasive.

      In Appeal No. 08-17694, appellants have abandoned their challenge to the

district court’s order denying their request for costs because they do not raise it in

their brief. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986).

      AFFIRMED.




                                           3                                     08-17368